DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Response to Amendment
The amendment filed 11/17/2021 has been entered. Claims 12, 14-17 and 26-27 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection of claims 12-17 and 26-27 previously set forth in the Final Office Action mailed 08/19/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 12, 15, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Corl (US 20140187960), hereinafter Corl, in view of Hossack et al (US 20040044286), hereinafter Hossack, Christian (US 5178159), hereinafter Christian, and Goldsmith (US 20140163664), hereinafter Goldsmith.
Regarding claim 12, Corl teaches an intravascular imaging device (“an intravascular ultrasound (IVUS) device” Abstract) comprising: 
a flexible elongate member sized and shaped for insertion into a vessel of a patient (“a flexible elongate member” Abstract) , the flexible elongate member comprising a proximal portion ("a proximal portion of the flexible elongate member" Abstract) and a distal portion (“a distal portion of the flexible elongate member" Abstract); 
an imaging assembly (110, Figs. 1, 6, 9, 25, [0081]) disposed at the distal portion of the flexible elongate member (“an ultrasound scanner assembly disposed at a distal portion of the flexible elongate member" Abstract), the imaging assembly including:   
a support member (706 [0088]; 804; [0089]; 706, 806, [0090]; Fig. 8a) comprising a proximal region (a region toward the left side of 110 in Figs. 1, 9, 25) and a distal region (a distal region is toward the right side of 110 in Figs. 1, 9, 25;“encapsulating epoxy 706 fills the spaces between the ultrasound transducers 210 and the ferrule 708.  The lumen region 710 inside the ferrule 708 is open to allow the scanner 110 to be advanced over a guide wire (not shown).” [0088]. “An underfill material 804 between the control circuits 604 and the flex circuit 606, may be applied to increase the bond strength, to provide structural support for the control region 800," [0089]; "the control region 800 includes a retaining structure 806 applied over the transducer control circuits 604... Encapsulating epoxy 706 fills the space between the transducer control 
a flexible substrate (“a film layer of a flexible polyimide material …, polyester films, polyimide films, polyethylene napthalate films, or polyetherimide films, other flexible printed circuit substrates...", 606, [0084]) comprising a plurality of ultrasound transducer elements ("the flex circuit 606 provides structural support and physically connects the transducer control circuits 604 and the transducers 210.  The flex circuit 606 may contain a film layer of a flexible polyimide 
material such as KAPTON.TM.  (trademark of DuPont).  Other suitable materials include polyester films, polyimide films, polyethylene napthalate films, or polyetherimide films, other flexible printed circuit substrates..." [0084]; “the transducer region 700 of the scanner contains 
the transducers 210, which ... are attached to the flex circuit 606,..., the flex circuit includes an outer membrane 704 used to insulate and cover the ground layer 702 and to protect the scanner 110 from the environment." [0088]; Fig. 8a; “both transducer control circuits 604 and ultrasound transducers 210 produce flat areas within the flex circuit 606,” [0093]; Figs. 7, 8a-b).
While Corl teaches a support member (“804”; [0089]; Fig. 8a) with a first diameter (“the cross-section of the transducer region is circular or nearly circular.” [0088], Fig. 8a), a distal member (118, Figs. 1, 25), Corl does not explicitly teach the proximal region that comprises a first stand with a first diameter, and the distal region that comprises a second stand with the first diameter and a flange with a second diameter less than the first diameter; wherein the flexible substrate is disposed around the first stand and the second stand. 
However, Hossack discloses ultrasonic imaging devices and methods of fabrication, which is analogous art. Hossack teaches the proximal region that comprises a first stand (102, 102 is one of the “separate retaining rings” [0052] that has a diameter), and the distal region that comprises a second stand (104, Figs. 3b, 4) with the first diameter (“retainer-ring protrusions or with separate retainer rings configured to abut the ends of the cylindrical transducer." [0052]. “Separate retaining rings (e.g., ruby retaining rings that have been individually machined and attached to the surface of tube 100) may be positioned along tube 100 to form annular transducer array gap 94." [0058], Fig. 3b. "A cross-sectional view of an illustrative ultrasound transducer and some of the surrounding catheter components is shown in FIG. 4.  In the example used for the cross-section of FIG. 4, the cylindrical support lumen at the center of the transducer assembly is formed from a support of the type shown in FIG. 3b." [0059] Rings 102 and 104 have the first diameter seen in Figs. 3b, 4; [0058]); wherein the flexible substrate is disposed around the first stand and the second stand ("a flex circuit may be wrapped around a support lumen to form a cylindrical transducer.  The support lumen may be, for example, a hollow plastic cylinder with integral retainer-ring protrusions or with separate retainer rings configured to abut the ends of the cylindrical transducer." [0052]; “transducer array 80 is not rigid.  This allows flex circuit 72 to be curled (as indicated by curved arrows 84) to form a cylinder that is coaxial with the longitudinal axis of a suitable support." [0056] Figs. 1-2, 4. Rings 102 and 104 support the “transducer array 80” as seen in fig. 4. The “transducer array 80” is part of flex circuit 72, [0055]-[0056], Figs. 2, 3b, 4); 
Therefore, based on Hossack’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Corl to have the proximal region that comprises a first stand with a first diameter, and the distal region that comprises a second stand with the first diameter and a flange with a second diameter less than the first diameter; wherein the flexible substrate is 
Corl modified by Hossack further does not teach that the distal region comprises a flange with a second diameter less than the first diameter; a distal member coupled to the support member and disposed around the flange, wherein the flange is sized and shaped to increase a surface area of the flange to facilitate coupling between the distal member and the support member. 
However, Christian discloses torqueable guide wire assembly with electrical functions, male and female connectors rotatable with respect to one another, which is analogous art. Christian teaches that the distal region comprises a flange (138, Col. 8, l. 29-30, Fig. 9; 199,  col. 10, l. 41-48, Fig. 11) with a second diameter (a diameter of 138 in Fig. 9, a diameter of 191 in Fig. 11) less than the first diameter (“The spindle 127 is provided with threads 138 at its outer extremity.”  Col. 8, l. 29-30, Fig. 9. “The stationary member 191 ... is ... provided with threads 199 which are adapted to be engaged by the nose cap 151” Col. 10, l. 41-48, Fig. 11. A diameter of 138 is less than a diameter of bore 137, Col. 8, l. 26, Fig. 9; a diameter of 199 is less than that of the “stationary member 191” Col. 10, l. 41-48, Fig. 11); 
a distal member (151, Figs. 9, 11) coupled to the support member and disposed around the flange (“a nose cap 151 formed of a suitable material such as plastic which is threaded onto the threads 138 on the spindle 127.” Col. 8, l. 51-60, Fig. 9), wherein the flange is sized and shaped to increase a surface area of the flange to facilitate coupling between the distal member and the support member (“The spindle 127 is provided with threads 138”  Col. 8, l. 29-30, Fig. 9. “The stationary member 191 ... is ... provided with threads 199 which are adapted to be engaged by the nose cap 151” Col. 10, l. 41-48, Fig. 11. Threads increase a surface area to facilitate coupling).
Therefore, based on Christian’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corl and Hossack to have the distal region that comprises a flange with a second diameter less than the first diameter; a distal member coupled to the support member and disposed around the flange, wherein the flange is sized and shaped to increase a surface area of the flange to facilitate coupling between the distal member and the support member, as taught by Christian, in order to facilitate a reliable mechanical connection with a distal member (Christian: Col. 8, l. 51-60, Fig. 9). 
Corl modified by Hossack and Christian does not teach an adhesive disposed between the distal member and the support member, wherein the surface area of the flange comprises a coverage area of the adhesive between the distal member and the support member. 
However, Goldsmith discloses integrated system for the ballistic and nonballistic infixion and retrieval of implants with or without drug targeting, which is analogous art. Goldsmith teaches an adhesive (“glued” [1805]) disposed between the distal member (“housing 163” [1799], Fig. 78; “housing” [1805]) and the support member (“linkage 159,” Fig. 78, [1797]; “linkage” [1805]), wherein the surface area of the flange (162, Fig. 78, [1799]) comprises a coverage area of the adhesive (“connecting flange ... glued” [1805]) between the distal member and the support member (“the housing is attached to the front (distal face) of the connecting flange at the distal end of the linkage… connecting flange ... glued if plastic to the rear (proximal side) of the housing” [1805], Fig. 78).
Therefore, based on Goldsmith’s teachings, it would have been prima facie obvious to 

Regarding claim 15, Corl modified by Hossack, Christian, and Goldsmith teaches the intravascular imaging device of claim 12.
Additionally, Corl modified by Hossack, Christian, and Goldsmith teaches that the flange comprises a screw-thread pattern (Christian: “The spindle 127 is provided with threads 138”  Col. 8, l. 29-30, Fig. 9. “The stationary member 191 ... is ... provided with threads 199 which are adapted to be engaged by the nose cap 151” Col. 10, l. 41-48, Fig. 11).
Therefore, based on Christian’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corl, Hossack, Christian, and Goldsmith to have the flange that comprises a screw-thread pattern, as taught by Christian, in order to facilitate a reliable mechanical connection with a distal member (Christian: Col. 8, l. 51-60, Fig. 9). 
Regarding claim 26, Corl modified by Hossack, Christian, and Goldsmith teaches the intravascular imaging device of claim 12.
Additionally, Corl modified by Hossack, Christian, and Goldsmith teaches that the flange is distal of the second stand (Christian: the flange 138 is is distal of the second stand 137, The flange 199 is distal of the second stand 191, Col. 10, l. 41-48, Fig. 11).
Therefore, based on Christian’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corl, Hossack, Christian, and Goldsmith to have the flange that is distal of the second stand, as taught by Christian, in order to facilitate a reliable mechanical connection with a distal member (Christian: Col. 10, l. 41-48, Fig. 11). 
Regarding claim 27, Corl modified by Hossack, Christian, and Goldsmith teaches the intravascular imaging device of claim 12.
Corl teaches that the distal member comprises a distal-most portion of the intravascular imaging device (seen in figs. 1, 25 at the “distal end” with guidewire 118 at the right side of scanner 110 [0115]).


Claims 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Corl, Hossack, Christian, and Goldsmith as applied to claim 12, and further in view of DeLange et al. (US 5092635), hereinafter, DeLange.
Regarding claim 14, Corl modified by Hossack, Christian, and Goldsmith teaches the intravascular imaging device of claim 12. 
Corl modified by Hossack, Christian, and Goldsmith does not teach that the flange is tapered. 

Therefore, based on DeLange’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corl, Hossack, Christian, and Goldsmith to have the flange that is tapered, as taught by DeLange, in order to facilitate high-performance pressure sealing and increase strength (DeLange: col. 1, lines 38-40).
Regarding claim 16, Corl as modified by Hossack, Christian, Goldsmith, and DeLange teaches the intravascular imaging device of claim 15. 
Additionally, Corl as modified by Hossack, Christian, Goldsmith, and DeLange teaches that the screw thread pattern comprises a buttress thread pattern (DeLange: “the tapered, buttress-type thread form” Fig 1; col. 1, lines 38-40).
Therefore, based on DeLange’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corl, Hossack, Christian, Goldsmith, and DeLange to have the screw thread pattern that comprises a buttress thread pattern, as taught by DeLange, in order to facilitate high-performance pressure sealing and increase strength (DeLange: Col. 1, l. 38-40).
Regarding claim 17, Corl as modified by Hossack, Christian, Goldsmith, and DeLange 
Additionally, Corl as modified by Hossack, Christian, Goldsmith, and DeLange teaches that the flange is sized and shaped to facilitate a locking engagement between the distal member and the support member (DeLange: “This invention includes a thread form design that offers the locking effect” Col. 2, l. 29-30).
Therefore, based on DeLange’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corl, Hossack, Christian, Goldsmith, and DeLange to have the flange is sized and shaped to facilitate a locking engagement between the distal member and the support member, as taught by DeLange, in order to facilitate high-performance pressure sealing and increase strength (DeLange: col. 1, lines 38-40).

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goldsmith. 

Response to the 35 U.S.C. §103 rejection arguments on pages 4-8 of the REMARKS.
Claims 12, 14-17 and 26-27
The Applicant argues that “First, Corl, Hossack, Christian, and Becker, alone or in combination, simply do not disclose or suggest "wherein the flange is sized and shaped to increase a surface area of the flange to facilitate coupling between the distal member and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AB/Examiner, Art Unit 3793             

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793